Citation Nr: 1426321	
Decision Date: 06/10/14    Archive Date: 06/16/14

DOCKET NO.  10-00 283A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a low back disorder, to include as secondary to service-connected disability.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran had active service from July 1988 to September 1992.  The Veteran is shown to have had 3 months and 14 days of "Foreign Service."

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the RO. 

The Virtual VA claims file has been reviewed.  Documents located in the Veterans Benefits Management System are either duplicative of those in the Veteran's paper and Virtual VA claims files or irrelevant to the issue before the Board.

In September 2013, the Board remanded the case for additional development.  The requested VA examination was provided in December 2013, and an additional Supplemental Statement of the Case (SSOC) was issued in January 2014.  

In a rating decision of January 2014, the RO granted service connection and assigned a 10 percent for a left hip disability manifested by limitation of flexion of the thigh, effective on November 10, 2008.

This action was sufficient to satisfy the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, the right to compliance with the remand orders).   

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran is not shown to have manifested complaints or findings referable to a back disorder in service or for many years thereafter.  

2.  The currently demonstrated lumbar stenosis with sciatica is not shown to have been due to an injury or other event of the Veteran's period of active service or to have been caused or aggravated by his service-connected right and left knee disabilities.  


CONCLUSION OF LAW

The Veteran's back disability manifested by lumbar stenosis with sciatica is not due to disease or injury that was incurred in or aggravated by service; nor may arthritis be presumed to have been incurred therein; nor is the back disability proximately due to or the result of a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters, dated in June 2011 and August 2011, to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claim of service connection, as well the legal criteria for establishing entitlement to such benefits.  The letter also informed him of his and VA's respective duties for obtaining evidence.  

The AOJ decision that is the basis of this appeal was decided after the issuance of the initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  

VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records and reports of VA and private post-service treatment, as well as the Veteran's own lay statements offered in support of his claim.  

The Veteran was afforded a VA examination responsive to the claim of service connection of a back disorder as due to his service-connected knee disabilities.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

An opinion was provided by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the entire record.  

Additionally, in this regard, the Veteran does not assert that the examination is inadequate to decide the claim being adjudicated herein, so the examination is to found to have been adequate.  See Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the opinion).  

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).

The Board has reviewed the Veteran's statements and medical evidence gathered in connection with his claim and statements and concludes that there is no outstanding evidence with respect to the Veteran's claim of service connection for a back disorder.  Certainly, the Veteran is the best informant to describe the nature and extent of his back disorder.  

For these reasons, the Board finds that the VCAA duties to notify and assist the Veteran have been met in this case.


Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  

As arthritis and organic diseases of the nervous system are considered to be chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

The evidence does not show that the Veteran's claimed back disability, currently diagnosed as spinal stenosis of the lumbar spine with sciatica is related to an event or incident of his period of active service.  

Likewise, the medical evidence does not show that any chronic back disorder or arthritis was manifested during one year presumptive period after service.  

The Veteran asserts that his spinal stenosis of the lumbar spine with sciatica was caused or aggravated by his service-connected right and knee disabilities.  

Currently, on this record, there is medical evidence showing actual lumbar spine pathology.  

An X-ray study performed in January 2006 showed findings of early degenerative osteoarthritis, more pronounced at L3-L4.  In connection with physical therapy, it was noted that the Veteran had low back pain with sciatica into the left buttock and left thigh.  

A VA examination in January 2006 noted that the Veteran had a full range of motion in the lower extremities.  

An MRI performed in October 2008 showed findings of degenerative stenosis of multiple levels of the lumbar spine, most severe at L3-L4.  

When for follow up in December 2008, the Veteran complained of having worsening pain over the last one to three months.  The pain was triggered or worsened by walking and bending forward.  

When seen in January 2009, the Veteran complained of chronic low back pain that had become worse in past week.  

When examined by VA in November 2013, the examiner noted that the Veteran had additional low back functional loss due to repetitive motion.  The VA examiner concluded that the current spinal stenosis of the lumbar spine with sciatica was less likely than not incurred in or caused by an in-service injury, event or illness of service because the service treatment records did not show any issues with the back.  

In connection with the addendum prepared in December 2013, the VA examiner added that he could not provide an opinion other than one based on mere speculation because it was not clear that the low back condition was secondary to an incident or injury during service.    

To the extent that the VA examiner stated that making such a determination would be based on mere speculation, this provides the required degree of medical certainty to decide the appeal.  See Bloom v. West, 12 Vet. App. 185, 187 (1999).  

The Board notes in this regard that not only was there no evidence of a back disorder, including spinal stenosis of the lumbar spine or related sciatica, during service or for many years thereafter, the examination at separation reported that the spine and musculoskeletal system were normal. 

Moreover, the Veteran denied having arthritis or back problems at the time of his separation from service.  He also is not shown to have voiced any relevant complaints or exhibit pertinent symptomatology to prior to 2006.  

In the addendum, the VA examiner also opined that it was less likely than not that the current low back disability was caused or aggravated by the service-connected knee disabilities on the basis that the knee conditions did not cause spinal stenosis or sciatica.  The examiner added that the spinal stenosis was the cause of the sciatica and itself was a progressive degenerative condition due to arthritis.  

The Board finds that the weight of the evidence does not show that a service-connected disability, including the bilateral knee disabilities, caused or aggravated the Veteran's  spinal stenosis of the lumbar spine and sciatica.  

First, as a progressive condition, the degenerative joint disease of the low back is first shown to have had its clinical onset independent of any increased worsening of the service-connected knee disabilities.  At the time that early degenerative changes of the lumbar and sciatica were noted in January 2006, the Veteran was noted to have a full range of motion of the lower extremities.  

Later in 2008 and 2009 when the Veteran was treated for an acute exacerbation of his low back pain, this was noted to be attributable to general activities such as walking and bending rather to specific manifestations attributable to any service-connected disability.  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

To the extent that the Veteran's lay statements tend to generally relate the claimed spinal stenosis of the lumbar spine with sciatica to his service-connected disabilities, the Board finds that they are of limited probative value and are outweighed by the medical opinion provided in connection with the November 2013 VA examination and January 2013 addendum.   

The November 2013 VA examination and January 2014 addendum opinion explained the reasons for the VA examiner's conclusions based on an accurate characterization of the evidence of record; thus, the opinion is highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

In sum, on this record, the preponderance of the evidence is against the Veteran's claim of service connection for spinal stenosis of the lumbar spine with sciatica to include as secondary to his service-connected right and left knee disabilities.  



ORDER

Service connection for a low back disorder to include as secondary to service-connected disability is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




Department of Veterans Affairs


